                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:17-cv-00739-FDW


 HAROLD L. KISER,                                )
                                                 )
        Plaintiff,                               )
                                                 )
 vs.                                             )
                                                 )                      ORDER
 ANDREW SAUL,                                    )
                                                 )
        Defendant.                               )
                                                 )
                                                 )

       THIS MATTER is before the Court following issuance of the Mandate (Doc. No. 23) from

the United States Court of Appeals for the Fourth Circuit in regards to the unpublished decision in

Kiser v. Saul, No. 19-1511 (4th Circ. July 30, 2020), reversing this Court’s judgment for

Defendant. See Doc. No. 22. Pursuant to the decision by the Fourth Circuit (Doc. No. 22), this

Court vacates the denial of benefits and remands for further administrative proceedings.

       IT IS SO ORDERED.


                                     Signed: September 21, 2020




         Case 3:17-cv-00739-FDW Document 24 Filed 09/21/20 Page 1 of 1
